DETAILED ACTION
Claims 1 - 12 of U.S. Application No. 16327617 filed on 02/22/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Regarding the Drawing objections: 
The drawings were objected to in the Non-Final Office Action of 01/06/2021 because reference numerals 26, 111b, and 320 were not mentioned in the specifications, also the drawings were objected to because reference numerals 111a, and 325 were not shown on the drawings while mentioned in the specifications. 
The Applicant amended the specifications on 07/29/2021 to replace “111a” with “111b” in para [0046] of the specifications, and added description to reference numeral “320” in para [0050]. Also, the Applicant removed reference “26” from fig. 3, added “320” to fig. 7, and pointed the Examiner’s attention to the location of reference numeral “325” in fig. 7.
That being said, the drawing objections are overcome.

Regarding the 35 USC 112(b) rejection: 
Claims 1- 12 were rejected under 112(b) in the Non-Final Office Action of 01/06/2021 because claim 1 was indefinite. The Applicant amended claim 1 to clarify that the claimed disk in claim 1 is the lower disk, however, the Applicant amendments failed to clarify the claimed rotor disk in the limitation “d. diametric coil unit which is disposed along a diameter of the rotor's disk,…” is it the lower disk, or the disk shape of the rotor as originally understood by the Examiner.
Regarding the 35 USC 113 rejection: 
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive. The Applicant argues that Morton (WO 2016063237) does not disclose the limitation “d. diametric coil unit which is disposed along a diameter of the rotor's disk,…”.
Merriam Webster dictionary defines the word “along” as “in a line matching the length or direction of”. As seen in fig. 1 of Morton, the coil 22 is indeed “along” the diameter of the rotor disk (please see below), also, regarding the rotor shape, it would have obvious to shape the rotor as a disk as evidenced by Spengler and detailed in the Office Action.

    PNG
    media_image1.png
    690
    890
    media_image1.png
    Greyscale

Further, the Applicant argues that the secondary reference Spengler (US 2060259) does not disclose a motor, rather a generator and that allegedly result in a defective combination. This is respectfully not persuasive because the motor and generator has substantially the same structure. A generator stator coil when energized the rotor will turn, and a motor shaft when moved, a voltage is generated in the stator coil, this is known from the basics of the art. Devices such as alternators and motor-generators work by the virtue of this advantage. 
Therefore, and because of the similar structure, a person having ordinary skill in the art would be motivated to use a known features from motors or generators and apply them to one another.
That being said the applied rejection is valid and thus repeated.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 7: the new limitation, “the lower disk comprises ferromagnetic-material” has no support in the specifications. 
The specifications describes a “disk-type rotor comprises a ferromagnetic-material disk” and “upper disk of non-ferromagnetic material”, and “a non-ferromagnetic lower disk”. Nothing suggests to alternatively make the upper or lower disks of a magnetic material instead of the non-magnetic material.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regrading claim 1: it is not clear what is the “rotor’s disc” in the limitation “d. diametric coil unit which is disposed along a diameter of the rotor's disk,…”.
Is it the lower disc as previously introduced in claim 1, or it is a different disk ? or the general disk shape of the rotor as defined in line 2 of the claim? 
For examination purposes, the rotor disk in question is interpreted as the general disk shape of the rotor as defined in line 2 of the claim.
Claims 2-12 are rejected for depending on claim 1.
Regarding claim 2/1: the limitation “a non- ferromagnetic lower disk” is not clear, because a lower disk is previously introduced in claim 1. It is not clear if the “a non- ferromagnetic lower disk” is the same lower disk or a new lower disk. For examination purposes, the limitation in question is interpreted as “the lower disk is made of non- ferromagnetic material”
Claims 3-6 are rejected for depending on claim 2.
Regarding claim 7: the limitation “in said disk” is not clear because it is not known whet disk is being referred to, the rotor disk or the lower disk.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morton et al. (WO 2016063237; Hereinafter, “Morton”) in view of Spengler (US 2060259; Hereinafter, “Spengler”).
Regarding claim 1 (as best understood; see 112(b) above): Morton discloses an electric motor (10; fig. 5) comprising: 
(A) a rotor (14) which comprises: 
a. a co-centric shaft (16); 
b. two or more permanent magnets (36; and para [0026] lines 1 – 3) 
(B) a stator  (12) which comprises: 
    d. a diametric coil unit (coil set 22) which is disposed along a diameter (fig. 1) of the rotor (14), the coil unit (22) comprises: 

    PNG
    media_image1.png
    690
    890
    media_image1.png
    Greyscale

(dl) a diametric rectangular bobbin (12, 18, and 20; since the coils 78 are wound around them) having a rectangular cavity (rectangular channel 76), said rectangular cavity having a length (radial length from ) slightly larger than the diameter of the rotor (since the rotor is disposed within the stator);
(d2) a coil (coils 78) which is wounded around said diametric bobbin (12, 18, and 20); and 
(d3) upper and lower holes (66) within said bobbin (12, 18, and 20) to contain said shaft (16), thereby to allow rotation of said rotor (14) within the said rectangular cavity (76).
Morton does not disclose that the rotor is a disk-type and comprises lower disk; the permanent magnet is on top or within said lower disk; and 
c. pieces of ferromagnetic material that are disposed between at least two of said permanent magnets; and, 
Spengler discloses a disk-type rotor (fig. 1-4) and comprises lower disk ( 6); the permanent magnet (7, 8, 9, and 11) is on top or within said lower disk (the magnets at least on top disk 6 and within the laminations forming poles 15-18); pieces of ferromagnetic material (poles 15 – 18) that are disposed between at least two of said permanent magnets (magnets 7, 8, 9, and 11) to provide a rotor that is high in magnetic efficiency and stability (page 1, lines 5 – 7 of the right column).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of the motor of Morton as a disk-type (by simply reducing the axial length) and comprises lower disk, the permanent magnet is on top or within said lower disk, and pieces of ferromagnetic material that are disposed between at least two of said permanent magnets as disclosed by Spengler to provide a rotor that is high in magnetic efficiency and stability (page 1, lines 5 – 7 of the right column).
Regarding claim 2/1 (as best understood; see 112(b) above): Morton in view of Spengler disclose the limitations of claim 1 but does not disclose that said rotor comprises a non- ferromagnetic lower disk, and wherein said permanent magnets are equi-angularly spaced and equi-radially disposed on said lower disk in a partial ring-like structure, and wherein ferromagnetic-material pieces are disposed between at least two of said permanent magnets to form a partial or closed ring-like structure.
Spengler further discloses that said rotor (shown in fig. 1 – 4) comprises a non-ferromagnetic lower disk (6; page 1, lines 45-47 of the right column), and wherein said permanent magnets (7, 8, 9, and 11) are equi-angularly spaced (as seen in fig. 3-4, the four magnets are formed are substantially ninety degrees apart) and equi-radially disposed (fig. 3-4) on said lower disk (6) in a partial ring-like structure (the magnets are arranged in a ring where the poles 15-18 are in between, thus forming a partially ring shape), and wherein ferromagnetic-material pieces (15-18; page 2, lines 7 – 11 of the left column) are disposed between at least two of said permanent magnets (one pole between each permanent magnet) to form a partial or closed ring-like structure (fig. 3-4) to provide a rotor that is high in magnetic efficiency and stability (page 1, lines 5 – 7 of the right column).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of the motor of Morton in view of Spengler with said rotor comprises a non- ferromagnetic lower disk, and wherein said permanent magnets are equi-angularly spaced and equi-radially disposed on said lower disk in a partial ring-like structure, and wherein ferromagnetic-material pieces are disposed between at least two of said permanent magnets to form a partial or closed ring-like structure as further disclosed by Spengler to provide a rotor that is high in magnetic efficiency and stability (page 1, lines 5 – 7 of the right column).
Regarding claim 3/2/1 (as best understood; see 112(b) above): Morton in view of Spengler disclose the limitations of claim 2 but does not disclose that when two of said permanent magnets are used, they are disposed along a diameter of said lower disk.
Spengler further discloses when two of said permanent magnets (7, and 9) are used, they are disposed along a diameter of said lower disk (6; fig. 2-4) to provide a rotor that is high in magnetic efficiency and stability (page 1, lines 5 – 7 of the right column).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of the motor of Morton in view of Spengler with two of said permanent magnets are used, they are disposed along a diameter of said lower disk as further disclosed by Spengler to provide a rotor that is high in magnetic efficiency and stability (page 1, lines 5 – 7 of the right column).
Regarding claim 4/2/1 (as best understood; see 112(b) above): Morton in view of Spengler disclose the limitations of claim 2 but does not disclose that similar poles of the permanent magnets face one another, respectively.
Spengler further discloses similar poles of the permanent magnets (7-9, 11) face one another (in the radial direction as seen in fig. 3-4), respectively to provide a rotor that is high in magnetic efficiency and stability (page 1, lines 5 – 7 of the right column).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of the motor of Morton in view of Spengler with similar poles of the permanent magnets face one another, respectively as further disclosed by Spengler to provide a rotor that is high in magnetic efficiency and stability (page 1, lines 5 – 7 of the right column).
Regarding claim 6/2/1 (as best understood; see 112(b) above): Morton in view of Spengler disclose the limitations of claim 2 but does not disclose that an upper disk of non-ferromagnetic material, for strengthening the structure of the rotor.
Spengler further discloses an upper disk (5) of non-ferromagnetic material (page 1, lines 45-47, right column), for strengthening the structure of the rotor (by allowing for the bolts 10 to hold the end plates, the magnets, and the lamination poles together).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of the motor of Morton in view of Spengler with an upper disk of non-ferromagnetic material, for strengthening the structure of the rotor as further disclosed by Spengler to increase the mechanical strength of the rotor against the centrifugal forces.
Regarding claim 8/1 (as best understood; see 112(b) above): Morton in view of Spengler disclose the limitations of claim 1 and Morton further discloses that motor controller (para [0041], and claim 5) for periodically alternating a direction (the coils are sequentially energized) of a DC current which is supplied to said coil (para [0041]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Spengler as applied to claim 1 above and in further view of Kawada et al. (US 4714852; Hereinafter, “Kawada”).
Regarding claim 5/2/1 (as best understood; see 112(b) above): Morton in view of Spengler disclose the limitations of claim 2 but does not disclose that a partial ring-like structure is formed, an air space is provided between each of one or more pairs of permanent magnets.
Kawada discloses a partial ring-like structure (magnet 25 with air gaps in between forming a partial ring) is formed, an air space (fig. 2) is provided between each of one or more pairs of permanent magnets (25) to form a sinusoidal electromotive force thus to reduce the torque fluctuations (col. 2, lines 27-35.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of the motor of Morton in view of Spengler with a partial ring-like structure is formed, an air space is provided between each of one or more pairs of permanent magnets as disclosed by Kawada to form a sinusoidal electromotive force thus to reduce the torque fluctuations (col. 2, lines 27-35).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Spengler as applied to claim 1 above and in further view of Kurronen et al. (US 20110285216; Hereinafter, “Kurronen”).
Regarding claim 7/1 (as best understood; see 112(b) above): Morton in view of Spengler disclose the limitations of claim 1 and Spengler further discloses that two or more permanent magnets (7-9, 11) are equi-angularly spaced (fig. 3-4) and equi-radially disposed (fig. 2-4) within dedicated slots (formed in the pole pieces 15-18) in said disk to provide a rotor that is high in magnetic efficiency and stability (page 1, lines 5 – 7 of the right column).
Morton in view of Spengler does not disclose that the lower disk comprises a ferromagnetic-material disk.
Kurronen teaches forming the rotor lower disk (end plate 209; fig. 2a) comprises a ferromagnetic-material disk (para [0030]).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotor of the motor of Morton in view of Spengler with the lower disk comprises a ferromagnetic-material disk as disclosed by Kurronen to reduce the leakage flux out of the rotor.
Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Spengler as applied to claim 8 above and in further view of Crapo (US 4858044; Hereinafter, “Crapo”).
Regarding claim 9/8/1 (as best understood; see 112(b) above): Morton in view of Spengler disclose the limitations of claim 8 but does not disclose that one or more angular orientation sensors, for feeding a respective orientation signal into said motor controller.
Crapo discloses that one or more angular orientation sensors (168; fig. 11), for feeding a respective orientation signal (col. 6, lines 1 – 15) into said motor controller (166).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor of with Morton in view of Spengler with one or more angular orientation sensors, for feeding a respective orientation signal into said motor controller as disclosed by Crapo to be able to detect the detect the rotor position to energize the stator coils accordingly thus resulting in a smooth rotation of the motor.
Regarding claim 10/9/8/1 (as best understood; see 112(b) above): Morton in view of Spengler disclose the limitations of claim 8 but does not disclose that said one or more angular orientation sensors are disposed on the motor's shaft.
Crapo further discloses that said one or more angular orientation sensors (168) are disposed on the motor's shaft (130).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor of with Morton in view of Spengler with one or more angular orientation sensors are disposed on the motor's shaft as disclosed by Crapo to securely mount the sensor thus increase the motor reliability.
Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Spengler and Crapo as applied to claim 9 above and in further view of Noji et al. (US 5646466; Hereinafter, “Noji”).
Regarding claim 11/9/8/1 (as best understood; see 112(b) above): Morton in view of Spengler and Crapo disclose the limitations of claim 9 but does not disclose that one or more angular orientation sensors are disposed within the bobbin of the diametric coil unit.
Noji discloses (see fig. 7) one or more angular orientation sensors (42A) are disposed within the bobbin (36A) of the diametric coil unit (38A).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor of with Morton in view of Spengler and Crapo with one or more angular orientation sensors are disposed within the bobbin of the diametric coil unit as disclosed by Noji to securely mount the sensor thus increase the motor reliability.
Claim 12 is are rejected under 35 U.S.C. 103 as being unpatentable over Morton in view of Spengler as applied to claim 1 above and in further view of Noji.
Regarding claim 12/1 (as best understood; see 112(b) above): Morton in view of Spengler disclose the limitations of claim 1 but does not disclose that a two level rotor, wherein all the components of the second rotor-level, including its permanent magnets and its diametric coil are shifted 900 relative to similar components in the first rotor's level.
Noji discloses (see fig. 18) a two level rotor (the rotors Ra and Ra in figures 18A-B (1st level), and 18C-D (2nd level)), wherein all the components of the second rotor-level (the rotor Rb in fig. 18D), including its permanent magnets (marked as N-S) and its diametric coil (Lb) are shifted 90o relative to similar components (the magnets N-S, and coils Lb) in the first rotor's level (rotor Rb in fig. 18B).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of with Morton in view of Spengler with a two level rotor, wherein all the components of the second rotor-level, including its permanent magnets and its diametric coil are shifted 900 relative to similar components in the first rotor's level as disclosed by Noji to substantially increase the torque of the motor thus to increase its reliability.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832